The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
- Safavi (US 20140187174) receiving a first wireless signal (Safavi paragraph 0052,0064 note: this reads on listen for RF signal) with a first antenna configuration (Safavi paragraph 0064 note: this reads on "omini directional"); and selecting a second antenna configuration from amongst the plurality of antenna configurations for transmitting and/or receiving a second wireless signal with at least one of the antenna elements based on a quality of the first wireless signal (Safavi paragraph 0052,0064 note: this reads on "An antenna configuration maybe selected based on range and effectiveness"), wherein coverages angles of the first antenna configuration are substantially a sub-group of the coverage angles of the second antenna configuration (Safavi paragraph Fig. 9 0030,0037, 0038 note: this reads on sub groups of antennas 910,920 and 930).
Medbo (US 20140169490) discloses the quality (Medbo paragraph 0028 note: this reads on SNR or SI NR) of the first wireless signal is defined by a channel richness (Medbo paragraph 0003,0028) associated with an amount of scattering (Medbo paragraph 0028 note: this reads on scattered paths) of the first wireless signal..
Wennstrom (US 20110212730) discloses the channel richness associated with the amount of scattering of the first wireless signal is used to determine a number of data streams supported (Wennstrom paragraph 0009) by a channel for communication by the wireless node.

However, the combination of Safavi, Medbo, Wennstrom and Barak fails to teach “receiving a first wireless signal with a first antenna configuration; and selecting a second antenna configuration from amongst the plurality of antenna configurations for transmitting and/or receiving a second wireless signal with at least one of the antenna elements based on a quality of the first wireless signal, wherein coverage angles of the first antenna configuration are substantially a sub-group of the coverage angles of the second antenna configuration, and wherein the quality of the first wireless signal is defined by a channel richness associated with an amount of scattering of the first wireless signal, wherein the channel richness associated with the amount of scattering of the first wireless signal is used to determine a number of data streams supported by a channel for communication by the wireless node, and wherein the second antenna configuration for transmitting and/or receiving the second wireless signal is selected based on the number of data streams supported by the channel”.
Accordingly, Applicant’s claims are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641